Case: 16-12357    Date Filed: 01/27/2017   Page: 1 of 7


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 16-12357
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 0:15-cv-61131-KMM



MYRNA TAIARIOL,

                                                              Plaintiff-Appellant,

                                     versus

MSC CROCIERE S.A.,
a foreign corporation,

                                                             Defendant-Appellee.

                          ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (January 27, 2017)

Before ED CARNES, Chief Judge, HULL and WILSON, Circuit Judges.

PER CURIAM:
               Case: 16-12357     Date Filed: 01/27/2017   Page: 2 of 7


      Myrna Taiariol slipped on a step while leaving the theater of the Divina, a

cruise ship owned and operated by the defendant, causing her to fall and break her

ankle. She filed a lawsuit, asserting one count of negligence. The defendant

moved for summary judgment, which the district court granted. This is Taiariol’s

appeal.

                                           I.

      Taiariol and her husband attended several shows at the Pantheon Theatre

while aboard the Divina. During one show, Taiariol sat in the front row of the

balcony, which required her take a step up to reach her seat. That step, like many

of the other steps on the Divina, had a protective cover, known as nosing, on the

exterior edge of the step to protect the edge from wear. The nosing — a metal

wear strip with a rubber strip down the middle of it — projected slightly beyond

and extended entirely across the outside edge of the step. The step was brightly

illuminated by a strip of lights running along its edge. While leaving the theater

after the show, Taiariol slipped on the metal strip as she stepped down from the

step, causing her to fall and break her right ankle.

      Taiariol filed a one-count complaint alleging that the defendant negligently

failed to warn of the step’s “dangerous, slippery, and unsafe condition.” The

defendant moved for summary judgment arguing that the alleged condition was

open and obvious, that it did not create the alleged condition, and that it did not



                                           2
              Case: 16-12357     Date Filed: 01/27/2017    Page: 3 of 7


have notice of the alleged condition. The district court granted summary judgment

in favor of the defendant.

                                          II.

      We review de novo a district court’s grant of summary judgment. Liebman

v. Metro. Life Ins. Co., 808 F.3d 1294, 1298 (11th Cir. 2015). Summary judgment

is proper where there is “no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We view the

evidence in the light most favorable to Taiariol as the nonmoving party. See

Skrtich v. Thornton, 280 F.3d 1295, 1299 (11th Cir. 2002).

      Maritime law governs the liability of a cruise ship for a passenger’s slip and

fall. Sorrels v. NCL (Bahamas) Ltd., 796 F.3d 1275, 1279 (11th Cir. 2015). “In

analyzing a maritime tort case, we rely on general principles of negligence law.”

Chaparro v. Carnival Corp., 693 F.3d 1333, 1336 (11th Cir. 2012). To prevail on a

negligence claim, a plaintiff must show that “(1) the defendant had a duty to

protect the plaintiff from a particular injury; (2) the defendant breached that duty;

(3) the breach actually and proximately caused the plaintiff’s injury; and (4) the

plaintiff suffered actual harm.” Id.

      “Under maritime law, the owner of a ship in navigable waters owes

passengers a duty of reasonable care under the circumstances.” Sorrels, 796 F.3d

at 1279 (quotation marks omitted). That standard requires “as a prerequisite to



                                           3
              Case: 16-12357      Date Filed: 01/27/2017    Page: 4 of 7


imposing liability, that the carrier have had actual or constructive notice of the

risk-creating condition.” Id.; see also Keefe v. Bahama Cruise Line, Inc., 867 F.2d
1318, 1322 (11th Cir. 1989) (same). And, as both parties acknowledge, an

operator of a cruise ship has a duty to warn only of known dangers that are not

open and obvious. See, e.g., Samuels v. Holland Am. Line-USA, Inc., 656 F.3d
948, 954 (9th Cir. 2011).

      Taiariol contends that a genuine issue of material fact existed with respect to

whether the slippery condition of the nosing was open and obvious. But even if we

accept that argument, summary judgment was proper because she did not present

evidence that the defendant had notice of any risk-creating condition. She

contends that she presented evidence that the defendant should have had notice of

the risk-creating condition in this case because several incidents similar to hers had

occurred on its ships. She also argues that the presence of a “watch your step”

sticker on the nosing of the step on which she slipped provides evidence that the

defendant had notice of the nosing’s slippery condition. We disagree.

      First, as the district court explained, the “similar incidents” Taiariol

presented are similar to her incident only to the extent that a person fell while on

board one of the defendant’s cruise ships, not that those incidents involved falls

caused by the nosing. That evidence is not enough to create an issue of fact as to

whether the defendant had notice of the nosing’s slippery condition. As this Court



                                           4
                Case: 16-12357   Date Filed: 01/27/2017    Page: 5 of 7


has previously stated, a plaintiff must present evidence of accidents that are

substantially similar to hers. Jones v. Otis Elevator Co., 861 F.2d 655, 661–62

(11th Cir. 1988) (stating that although “evidence of similar accidents might be

relevant to the defendant’s notice,” “conditions substantially similar to the

occurrence in question must have caused the prior accident”). That means that,

while Taiariol was not required to show that another passenger slipped on the same

step while in the same theater of the same ship during the same trip, see Sorrels,
796 F.3d at 1287 (“The ‘substantial similarity’ doctrine does not require identical

circumstances . . . .”), she at least had to produce evidence that another person,

while aboard one of the defendant’s ships, slipped on the nosing of one of the

ship’s steps.

      Taiariol has not done so. She produced evidence of incidents where

passengers allegedly fell down a step or steps because there was no handrail or the

passenger was distracted by a crew member; tripped on electrical cords, on

camouflaged steps, or on other objects; or slipped on marble stairs or on steps that

were not adequately marked. Those incidents are not “substantially similar.”

Although all of them involve tripping or slipping, none of them involves slipping

on the nosing of one of the ship’s steps.

      In addition, the defendant presented evidence that there were no similar

accidents on its ship. The Divina’s safety officer testified that he went through the



                                            5
                 Case: 16-12357       Date Filed: 01/27/2017        Page: 6 of 7


Divina’s accident reports but found “no accident similar to the one that happened

to Ms. Taiariol in the theater.” He testified that he recalled three or four other

persons slipping in the Pantheon Theatre in the three years before Taiariol’s

incident, but that those slips and falls did not involve a step’s nosing.

       Although she argues in her brief to this Court that the nosing she slipped on

was defective because it had been “worn down” below the metal strip, that

argument is not evidence. See Travaglio v. Am. Express Co., 735 F.3d 1266, 1270

(11th Cir. 2013) (“Statements by counsel in briefs are not evidence.”) (quotation

marks omitted). In his deposition, the safety officer confirmed that the nosing’s

rubber strip was slightly below the metal strip, but there is no evidence that the

nosing was defective, or even that it was different from the nosing of other steps. 1

Based on that, there is no evidence that indicates that he knew or should have

known that the step’s nosing was dangerously slippery or even more slippery than

other steps’ nosing. The inquiry is not whether the defendant had notice of an

object or its physical specifications, but instead, whether the defendant had notice

of a risk-creating condition. See Sorrels, 796 F.3d at 1286; see, e.g., Keefe, 867
F.2d at 1322 (“[The defendant’s] liability thus hinges on whether it knew or should

have known about the treacherous wet spot.”). As a result, that evidence does not


       1
         In any event, it is not clear from the record whether the safety officer knew before the
incident that the rubber strip was sunken into the metal strip, or whether he discovered it after
investigating the incident.


                                                 6
               Case: 16-12357     Date Filed: 01/27/2017    Page: 7 of 7


create an issue of fact as to whether the defendant had notice of the nosing’s

slippery condition.

      Second, the “watch your step” sticker on the step does not raise an issue of

fact as to whether the defendant had notice of the nosing’s slippery condition.

Common sense dictates that the sticker served to caution persons on the ship that

the step was there; that is, it warned passengers that the surface was not flat. There

is no evidence that it was intended to warn passengers that the nosing may be

slippery. Even viewed in the light most favorable to Taiariol, we cannot see how

that sticker provides any evidence that the defendant had notice that the step’s

nosing was dangerously slippery.

      Because Taiariol failed to produce evidence that the defendant had notice,

either actual or constructive, of the nosing’s slippery condition, and because notice

is a prerequisite to imposing liability, Keefe, 867 F.2d at 1322, the district court

did not err in granting summary judgment to the defendant. Because we affirm the

district court’s grant of summary judgment on that basis, we do not address

Taiariol’s arguments challenging the district court’s alternative grounds for

granting summary judgment.

      AFFIRMED.




                                           7